Exhibit 10.1
 
PLAN OF MERGER




By and Between:
Sungame Corp., as Surviving Entity,


and


Freevi Corp., as the reverse acquiring entity




Effective Date:   15 April 2011


This Plan of Merger is entered into as of the Effective Date, written above, by
and between Sungame Corp., a corporation duly incorporated within the State of
Delaware, and being a public company duly registered with the Securities and
Exchange Commission; and Freevi Corp., a corporation duly incorporated within
the State of Nevada, collectively the “Constituent Corporations”;


Whereas, the Constituent Corporations desire that Freevi Corp. combine with
Sungame Corp., with the result being the dissolution of Freevi Corp. and the
survival of Sungame Corp. who shall be the Surviving Entity, upon the terms and
conditions of the laws of the State of Delaware and Nevada, respectively;


Whereas, the Board of Directors of each Constituent Corporation have approved
and adopted this Plan of Merger;
 
Now Wherefore, the Constituent Corporations do hereby covenant and agree as
follows:


1.  Combination.  Freevi Corp. shall be combined into Sungame Corp., and Sungame
Corp. shall be the Surviving Entity and continue as a public registrant.


1.1.  
The Surviving Entity, Sungame, shall continue to be governed under the laws of
the State of Delaware, including post-combination. Although Sungame shall be the
Surviving Entity, the holders of Freevi Corp. shall exit the Combination holding
a majority of the Surviving Entity, and thus legally characterizing it as a
reverse acquisition, although for Federal, State, Legal, and Accounting
purposes, the contemplated transaction herein shall be called the “Combination.”



1.2.  
The separate corporate existence of Freevi Corp. shall cease to exist as of the
Effective Date.



 
 
 


 
Page 1 of 7

--------------------------------------------------------------------------------

 


 
 

 
1.3.  
The Combination shall vest all rights, privileges, properties, powers and
franchises From Freevi Corp. into the Surviving Entity Sungame Corp., and all
debts, liabilities, duties and obligations of Freevi Corp. shall vest into
Sungame Corp., the Surviving Entity Sungame Corp.



2.  
If, at any time after the Effective Date, the Surviving Entity shall determine
or be advised that any deeds, bills of sale, assignments, assurances or any
other actions or things are necessary or desirable to vest, perfect or confirm
of record or otherwise in the Surviving Entity its right, title or interest in,
to or under any of the rights, properties or assets of the Freevi Corp. acquired
or to be acquired by the Surviving Entity as a result of, or in connection with,
the Combination or otherwise to carry out this Agreement, the officers and
directors of the Surviving Entity shall be authorized to execute and deliver, in
the name and on behalf of either the Sungame Corp or Freevi Corp. all such
deeds, bills of sale, instruments of conveyance, assignments and assurances and
to take and do, in the name and on behalf of the the Surviving Entity, Sungame
Corp. or Freevi Corp., or otherwise, all such other actions and things as may be
necessary or desirable to vest, perfect or confirm any and all right, title and
interest in, to and under such rights, properties or assets in the Surviving
Entity or otherwise to carry out this Agreement.



3.  
Effects of Combination. The effect of the combination, at the Effective Date,
shall be provided by the Delaware Statutes and the Nevada Statutes as of the
Effective Dwte.  Without limiting the generality of the foregoing, and subject
thereto, upon the Effective Date, the separate existence of Freevi Corp. shall
cease, and the Surviving Entity, Sungame Corp., shall possess all the rights,
privileges, immunities, powers, authority, franchises, of a p[ublic as well as a
private nature, and the Surviving Entity shall be subject to all of ther
restrictions, liabilities, obligations, and duties of each of the Constituent
Corporations; and all property, real, personal, mixed, and all debts,
liabilities and obligations due to each of the Constituent Corporations on
whatever account or belonging to any of the Constituent Corporations shall be
vested in the Surviving Entity without further act or deed; and all property,
rights, privileges, immunities, powers, authority and franchises, all and every
other interest, shall be thereafter as effectually the property of the Surviving
Entity as they were of the Constituent Corporations; and all rights of creditors
and all liens upon any property of each of the Constituent Corporations shall
not revert or be in any way impaired by reason of this merger, on only the
property affected by such liens immediately prior to the Effective Date. Any
action or proceeding pending by or against each of the Constituent Corporations
at the Effective Date may be prosecuted as if the merger had not taken place, or
the Surviving Corporation may be substituted in such corporation’s place.



4.  
Articles of Incorporation and Bylaws. The Articles of Incorporation and bylaws
of Sungame Corp. shall remain the Articles and bylaws of the Surviving Entity.

 
 
 
 

 
 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
 
 

 


5.  
Shares. On the Effective Date, the shares of Freevi Corp. shall be exchanged
into the shares of Sungame Corp., in accordance with Schedule A of this Plan of
Merger.



5.1.  
On or after the Effective Date, the holders of outstanding shares of Freevi
Corp. Common Stock shall promptly surrender their certificates for cancellation
to SUngame Corp.’s transfer agent, or corporate secretary who will facilitate
the share swap, who may act as the exchange agent to affect the exchange of the
share certificates for certificates representing shares of Sungame Corp. Common
Stock.  Each holder of Freevi Corp.  Common Stock shall, upon such surrender,
receive in exchange therefor a certificate representing the shares of Sungame
Corp. Common Stock calculated pursuant to Schedule A.  Until such surrender and
cancellation, each share of outstanding Freevi Corp. Common Stock shall, on and
after the Effective Date, be deemed for all corporate purposes to evidence the
number of shares of Sungame Corp. Common Stock calculated in Schedule A.



5.2.  
In its sole discretion, the Constituent Companies elect to round up to the
nearest whole share, in lieu of issuing fractional shares of Sungame Corp.
Common Stock as a result of the Combination to the holders who would otherwise
be entitled to such fractional shares of Sungame Corp. Common Stock.



6.  
Officers and Directors. The Officers and Directors shall be dictated according
to Schedule B attached hereto;



7.  
Amendments. Notwithstanding approval of this Plan of Merger by the directors of
the Constituent Corporations, the Boards of Directors of the Constituent
Corporations may amend this Plan of Merger by written agreement at any time
prior to the Effective Date; provided that any such amendment shall not (a)
alter the amount or kind of consideration to be received in exchange for shares
of capital stock of Sungame Corp, (b) alter any term of the Articles of
Incorporation or By-Laws of the Constituent Corporations, or (c) alter the terms
and conditions of this Plan of Merger if such alteration would adversely affect
the holder of capital stock of either Constituent Corporation.

 
8.  
Authority.  The signatories of the Constituent Corporations hereby represent and
warrant that they have requisite corporate power and authority to consummate
this Combination; that all votes, approvals, resolution, consents, and the like
have been collected by the respective Constituent Corporations; no endemic
conflicts are known to exist regarding the Combination; the contemplated
Combination is not known to be inconsistent with any law, rule, regulations,
plea agreements, Court order, and that neither of the Constituent Corporations
know of any reason why this Combination cannot take place.

 
 
 
 

 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
 

 


9.  
Effective Date of Merger. As soon as practicable after this Agreement has been
duly adopted by the directors of the Constituent Corporations, Articles of
Merger shall be filed with the Delaware Secretary of State in accordance with
the laws of the State of Delaware.  The merger shall become effective as of the
Effective Date.

 
10.  
Termination. Notwithstanding approval of this Plan of Merger by the directors
and shareholder of the Constituent Corporations, this Plan of Merger may be
terminated and the Combination abandoned at any time prior to the Effective Date
by mutual consent of the Boards of Directors of the Constituent Corporations.

 
11.  
Miscellaneous. This Agreement embodies the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, oral or written,
relative to said subject matter. This agreement shall be governed under the laws
of the State of New York and the State of New York shall have exclusive
jurisdiction thereof, regardless of conflicts of laws provisions. Venue shall be
found in the County of Nassau, or in the Eastern District of New York. The
Constituent Corporations represent and warrant there were no brokers and/or
finders in the Combination.



12.  
Abandonment.  At any time prior to the Effective Date, this Agreement may be
terminated and the Combination may be abandoned by the mutual decision of the
Board of Directors of the Constituent Corporations.

 
13.  
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original and the same agreement.



IN WITNESS WHEREOF, each of the corporate parties hereto, pursuant to authority
duly granted by its board of directors, has caused this Agreement to be executed
by its duly authorized officers as of the Effective Date.


SUNGAME CORP.
 


/s/  Guy Roberts                                         
      Guy Roberts, President


FREEVI CORP.
 


/s/  Neil Chandran                                     
      Neil Chandran, President
 
 

 




 
Page 4 of 7

--------------------------------------------------------------------------------

 




 
Schedule A – Share Exchange


As of the Effective Date, Freevi Corp. shall exchange its shares for shares of
Sungame Corp. as follows:


A.  
Every share of Freevi Corp. shall be exchanged on a ONE FOR ONE basis for newly
issued shares of Sungame Corp., with tacking being available to holders of
Freevi Corp. to the fullest extent of every law, rule, and regulation.

B.  
All shares exchanged shall be non-assessable and fully paid, if they were fully
paid and non-assessable in Freevi Corp.  If any holder in Freevi did not possess
fully paid and non-assessable shares, then the contingent holder shall have the
same rights and obligations as they did in Freevi Corp.;

C.  
The shares shall be distributed to the holders of Freevi Corp. in the following
manner:

a.  
12,000,000 founders shares shall be distributed to the founders of Freevi Corp.;

b.  
165,000,000 shares shall be distributed into the Trust, as defined in the
Licensing Agreement;

D.  
All beneficial interests in Freevi Crop. shares shall be transferred to Sungame
Corp. on the same terms and conditions as in Freevi Corp.

E.  
The shares of Freevi Corp. shall then be retired and cancelled.

F.  
If, during the period between the date of this Agreement and the Effective Date,
any change in the outstanding Shares shall occur in accordance with the terms of
this Agreement, including by reason of any reclassification, recapitalization,
stock split or combination, exchange or readjustment of Shares, or stock
dividend thereon with a record date during such period, the cash payable
pursuant to any Offer, the Combination Consideration and any other amounts
payable pursuant to this Agreement shall be appropriately adjusted.





Shares of Sungame Corp. PRE COMBINATION
Authorized
300,000,000
Issued and Outstanding
250,000
Treasury Reserved
25,000

 
Shares of Freevi Corp. PRE COMBINATION
Authorized
500,000,000
Issued and Outstanding
177,000,000
Treasury Reserved
-0-

 
Shares of Sungame Corp. POST COMBINATION
Authorized
300,000,000
Issued and Outstanding
177,250,000
Treasury Reserved
25,000



 

 


 
Page 5 of 7

--------------------------------------------------------------------------------

 




 
 
Schedule B – Directors and Officers




I.  
Directors – The Directors of Sungame that are currently on the Board of
Directors shall remain on the Board of Directors. The Current Directors of
Sungame are:

a.  
Guy Roberts, Chairperson

b.  
Ranulf Goss

c.  
Raj Ponniah



Directors of Sungame Corp. PRE COMBINATION
Guy Roberts,
Ranulf Goss
Raj Ponniah

 
Directors of Freevi Corp. PRE COMBINATION
Neil Chandran
   

 
Directors of Sungame Corp. POST COMBINATION
Guy Roberts
Ranulf Goss
Raj Ponniah




 
II.  
Officers – The pre and post Officer roles shall be as follows



Pre Combination
 
Post Combination SURVIVING ENTITY
Name
Office
 
Name
Office
Guy Roberts
President, Sungame
 
Neil Chandran
President, CEO
Neil Chandran
President, Freevi
 
Guy Roberts
Chief Development Officer









 
Page 6 of 7

--------------------------------------------------------------------------------

 




Schedule C – Consideration and Duties of Guy Roberts.
 


 
CONSIDERATION
 
1.  
$120,000 per year, payable bi-weekly;

2.  
Medical insurance;

3.  
A three year employment agreement;

4.  
Best Efforts to remove Guy Roberts as personal guarantee of Sungame;

5.  
 To be renegotiated upon funding;

6.  
 To be formalized by an employment agreement upon closing.



DUTIES
 
A.  
B.  
Development of intellectual Property;
Implementation assistance of the Intellectual Property;

C.  
Maintain such duties and assist transition of officer in SMGZ;

D.  
Active support of the Sungame operations including hiring/coaching a suitable
divisions VP;

E.  
Active support of the technical Freevi systems with close interaction with the
Technical Director and the Technical Teams;

F.  
Member of the Management team, participating in Business Plan, Strategic Plan,
Marketing Plan, Technical Plan;

G.  
Head of the Quality Assurance of the organization;

H.  
Active support of the HR and outsourcing activities in the organization;



 


 


 


 






 
Page 7 of 7

--------------------------------------------------------------------------------

 

